                    Case 1:21-cr-00499-PAE Document 35 Filed 08/19/21 Page 1 of 1




                                                       August 18, 2021
        VIA ECF
        Hon. Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                                                       Re: United States vs. Sekou Simpson
                                                       1:21-cr-00449 (PAE)

        Dear Judge Engelmayer:
                 I represent Sekou Simpson in the above-referenced matter, currently set for initial pretrial
        conference before this Court on August 19, 2021. The purpose of this letter is to respectfully
        request modification of bail. The Government consents to this request. Mr. Simpson has been
        detained on consent at Brooklyn Metropolitan Detention Center since his presentment on August
        10, 2021. It is requested that Mr. Simpson be immediately released on a $50,000 bond cosigned
        by one financially responsible person, bond paperwork to be completed within one week of release,
        with the following additional conditions: Pretrial Services supervision, as directed; travel
        restricted to the Southern and Eastern Districts of New York; surrender all travel documents; home
        detention enforced by location monitoring (defendant permitted to install the GPS equipment);
        seek and maintain employment; refrain from communication with codefendants outside the
        presence of counsel; mental health evaluation/treatment as directed; submit to initial urinalysis (if
        positive, drug testing/treatment as directed); and refrain from possession of firearms, destructive
        devices and other dangerous weapons. The defense submits that these conditions are more than
        sufficient to reasonably assure Mr. Simpson’s appearance and the safety of the community.
                 The Court’s time and attention to this matter are greatly appreciated.
                                                   Best,


                                                    Michael D. Bradley
------------------------------------------------------------------------------------------------------------------------------
GRANTED. An amended bond disposition sheet will issue. The Clerk of Court is requested to terminate
the motion at Dkt. No. 34.
                                                                                                        8/19/2021
                                                   SO ORDERED.

                                                                         
                                                                  __________________________________
                                                                        PAUL A. ENGELMAYER
                                                                        United States District Judge
